— Appeal from a decision of the Unemployment Insurance Appeal Board filed December 5, 1974, which reversed the decision of the referee and sustained the initial determination of the Industrial Commissioner holding claimant ineligible because she was not available for employment. The record presented a factual issue as to whether or not claimant’s efforts toward employment were of sufficient diligence and vigor to satisfy the statutory requirement of availability. Such a determination is to be made by the board, and its determination must be sustained if it is rendered upon substantial evidence (Matter of Bennett [Catherwood], 33 AD2d 946). We find such evidence in this record. Decision affirmed, without costs. Sweeney, J. P., Kane, Koreman, Main and Larkin, JJ., concur.